DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 26, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt et al. (“ZoKrates – Scalable Privacy-Preserving Off-Chain Computations”, 2018 IEEE International Conference on Internet of Things (IThings) and IEEE Green Computing and Communications (GreenCom) and IEEE Cyber, Physical and Social Computing (CPSCOM) and IEEE Smart Data (SmartData), IEEE, 2018, pages 1084-1091, hereinafter referred to as Eberhardt) in view of Sweeney (“Simple Demographics Often Identify People Uniquely”, Carnegie Mellon University, Data Privacy Working Paper 3. Pittsburgh, 2000, 34 pages) in view of Uchida et al. (WO 2021090764 A1, hereinafter referred to as Uchida, provided in an English translation).
As per claims 1 and 10
Eberhardt discloses generating code which takes as input one or more details regarding an entity and returns a value based on a match to one or more actual details regarding the entity (I, “First, we introduce an off-chain processing model based on non-interactive zero-knowledge proofs to improve on transaction throughput and privacy for blockchain systems. In this model, computations are performed off-chain and afterwards the result is written to the blockchain. With the result, a proof attesting correctness of the off-chain execution is supplied. This is then validated on-the blockchain. To realize the benefits mentioned above, the proof system needs to fulfill two important criteria: a) Proof verification needs to be faster than (re-)execution of the original computation. b) The proof needs to be zero-knowledge, that means, it should be possible to proof statements on private data without revealing it…ZoKrates defines a domain-specific language which allows developers to conveniently specify off-chain computations at a high level of abstraction. This enables them to specify provable computations without having to understand the proof system’s low-level programming abstractions. For that purpose, ZoKrates includes a compiler which translates domain-specific code into provable constraint systems. It furthermore assists in executing off-chain programs and generating proofs attesting their correctness”, IV “ZoKrates is designed to support the whole process from specifying a provable program to generating a proof and verifying its correctness on a blockchain. The code is fully open source and available on GitHub1 . In this proof-of-concept implementation, we use the Ethereum blockchain for proof verification…First, a developer specifies a ZoKrates program in a domain-specific language (DSL) further introduced in section IV-A. The program is then compiled into flattened code which is an abstraction that is easily convertible into R1CS and hence compatible with zkSNARK proof systems”)
Eberhardt discloses publishing the code to a blockchain (IV “ZoKrates is designed to support the whole process from specifying a provable program to generating a proof and verifying its correctness on a blockchain. The code is fully open source and available on GitHub1 . In this proof-of-concept implementation, we use the Ethereum blockchain for proof verification…First, a developer specifies a ZoKrates program in a domain-specific language (DSL) further introduced in section IV-A. The program is then compiled into flattened code which is an abstraction that is easily convertible into R1CS and hence compatible with zkSNARK proof systems”)
Eberhardt discloses publishing at least one key corresponding to the code to a blockchain (IV, “Based on the flattened code, a setup phase is performed which results in two public keys, a long proving key and a short verification key… Based on the verification key, a verification smart contract is generated which can then verify proofs on the blockchain. To generate a proof, a prover first executes the flattened program which is equivalent to finding a solution to the flattened program via the ”compute-witness” step. She then uses the proving key and the solution to create a proof and sends it to the verification contract to verify its correctness. Each step will be discussed in more detail in the following sections”, Figure 2 as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Eberhardt does not explicitly disclose generating a name for the code based at least in part on information describing the entity.  Sweeney teaches generating a name for the code based at least in part on information describing the entity (2 “Data holders often collect person-specific data and then release derivatives of collected data on a public or semi-public basis after removing all explicit identifiers, such as name, address and phone number”, 2.1 “In this subsection, I will demonstrate how linking can be used to re-identify de-identified data. The National Association of Health Data Organizations (NAHDO) reported that 44 states have legislative mandates to collect hospital level data and that 17 states have started collecting ambulatory care data from hospitals, physicians offices, clinics, and so forth [ 1]. These data collections often include the patient's ZIP code, birth date, gender, and ethnicity but no explicit identifiers like name or address… This information can be linked using ZIP, birth date and gender to the medical information, thereby linking diagnosis, procedures, and medications to particularly named individuals”, 3 “De-identified data result when all explicit identifiers, such as name, address, or phone number are removed, generalized or replaced with a made-up alternative”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scalable privacy-preserving computations of Eberhardt with the use of demographic information as taught by Sweeney for the purpose of using public data to likely identify particular individuals or at least narrow the number of possible people under consideration through de-identified person-specific data (Abstract, Discussion in section 6).
Eberhardt makes a strong suggestion that the details are regarding an entity based on the statement in the abstract regarding the problem to be solved (Abstract, “Scalability and privacy are two major challenges for today's blockchain systems. Processing transactions at every node in the system limits the system's ability to scale. Further, the requirement to publish all corporate or individual information for processing at every node, essentially making the data public, is - despite of all other advantages - often considered a major obstacle to blockchain adoption. In this paper, we make two main contributions to address these two problems” at least is indicative that Eberhardt had contemplated the use of ZoKrates for overcoming one of the challenges described in the abstract as it pertains to the privacy of corporate and individual information.  However in the interests of compact prosecution Uchida clearly teaches “one or more details regarding an entity and returns a value based on a match to one or more actual details regarding the entity” (Abstract “A generation device (20) that generates proof information used in a verification using zero-knowledge proof comprises a conditional expression generation unit (23a) and a proof information generation unit (23b). The conditional expression generation unit (23a)generates in a plurality conditional expressions defining confidential information under one or a plurality of conditions, for each differing condition. The proof information generation unit (23b) generates as the proof information a plurality of proof based on each of the plurality of conditional expressions”, Page 2 in section 1 “In addition to personal information, confidential information may be information about companies, etc., and includes various types of information such as information that needs to ensure anonymity and information that the source of information should be avoided from being clarified”, Pages 3-4 in section 1 “When the information bank device 20 receives a request for personal information from the information user device 30, the information bank device 20 provides the information user device 30 with a proof that matches a designated condition from among a plurality of proofs. Further, the information bank device 20 provides the public information and the verification key used for the verification of the proof together with the proof in accordance with the information user device 30”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scalable privacy-preserving computations of Eberhardt with the use of demographic information as taught by Sweeney with the generation device and verification device of Uchida for the purpose of protecting privacy when performing authentication processing such as identity verification processing to receive services on the Internet using personal information such as user's name, address, telephone number, email address, etc. (Page 2 in background).
As per claims 3 and 12
Eberhardt discloses compiling the code prior to publishing the code to the blockchain (IV on page 3 “…First, a developer specifies a ZoKrates program in a domain specific language (DSL) further introduced in section IV-A.  The program is then compiled into flattened code which is an abstraction that is easily convertible into R1CS and hence compatible with zkSNARK proof systems”, see also page 5 with regard to the compiler as part of the ZoKrates toolbox, and steps 5 and 6 regarding the ZoKrates toolbox on page 5 “The resulting proof is very short (see V for details) and can thus be efficiently sent to the blockchain via network… It can be compiled with solc5, the official Solidity compiler, and then be deployed to Ethereum”.
As per claims 5 and 14
Neither Eberhardt nor Sweeney or Uchida explicitly disclose wherein the entity is an entity associated with an alert generated by a financial institution.  However as no actual method step is recited in claim 5 nor is there any clear structural limitation in claim 14 the language does not patentably distinguish the claim from the prior art per MPEP § 2103 (I)(C) “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation”.  Notably the claim is only describing information regarding an entity that is the subject of an alert “generated by a financial institution” and not any actual alert mechanism and must be viewed as being directed towards non-functional descriptive material per MPEP § 2111.05 (I)(B) as the limitation does not describe any function related to the entity, nor is that information actually tied to the structure that is being claimed.
As per claims 6 and 15 
Eberhardt discloses verifying a proof corresponding to the code via the blockchain (IV on page 4 “Based on the verification key, a verification smart contract is generated which can then verify proofs on the blockchain. To generate a proof, a prover first executes the flattened program which is equivalent to finding a solution to the flattened program via the "compute-witness" step. She then uses the proving key and the solution to create a proof and sends it to the verification contract to verify its correctness”, see also Figure 2)
As per claims 7 and 16
Eberhardt discloses wherein generating code is performed at a first institution and a proof is generated at a second institution (IV on page 4 “Based on the verification key, a verification smart contract is generated which can then verify proofs on the blockchain. To generate a proof, a prover first executes the flattened program which is equivalent to finding a solution to the flattened program via the "compute-witness" step. She then uses the proving key and the solution to create a proof and sends it to the verification contract to verify its correctness”, see also Figure 2)
Neither Eberhardt nor Sweeney or Uchida explicitly discloses wherein if a proof is verified, the first institution and the second institution share information regarding the entity.  However this is a contingent limitation which per MPEP § 2103 (I)(C)(D) and MPEP § 2111.04 does not get afforded patentable weight as if the proof is not verified the first institution and the second institution will not share information regarding the entity.  
Allowable Subject Matter
Claims 8-9 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art available are Eberhardt, Sweeney and Uchida (previously cited in the rejection under section 103).  Eberhardt teaches generating code which takes as input one or more details regarding an entity and returns a value based on a match to one or more actual details regarding the entity (I, IV and Figure 2), publishing code to a blockchain (IV) and at least strongly suggests that the code involves an entity (Abstract).  However in Eberhardt the code is then executed within a smart contract on a blockchain (IV on pages 4 and 5, explicitly in the Ethereum protocol) but nothing within Eberhardt either explicitly discloses that the contract is downloaded to a local computer as in the Ethereum environment the contract is meant to execute within the blockchain and not downloaded to a local computer and executed on the local computer.  When taken in conjunction with the claim language that the code that is downloaded is in conjunction with a correspondence to details for an entity and that published code is executed using the details and includes a determination that the entity for which the download corresponds to is the same entity for which the code was published it is clear that Eberhardt does not read on this language as in Eberhardt the details would be sent to the smart contract and the proof would take place on either the main blockchain or off-chain as shown in Figure 1.  Sweeney teaches the generation of a name for a code in the form of de-identified data, but does not correct the deficiency of Eberhardt with regard to the downloading of published code in combination with the execution of the published code and determining that the entity that corresponding to the downloading matches the entity corresponding to the download.  Similarly Uchida describes a separate information bank device that generates the proofs and maintains the information stored by a user which can be proven by the information bank device and provides no teaching or suggestion that the code would be downloaded to a local computer.  Therefore the combination of operations as claimed is not fairly taught or suggested by the prior art.  As such claims 8-9 and 17-20 are held as being allowable over the prior art.
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims contain the subject matter held as being allowable in claims 8 and 17 and if the subject matter from claims 2 and 8 were incorporated into the subject matter of independent claims 1 and 10 would also serve as the basis for finding that claims 1 and 10 are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al. (U.S. Patent 11,323,243, hereinafter referred to as Hu) discloses the extracting of transaction data from a storage request received from one or more endorser nodes of the blockchain, generating a zero-knowledge proof of endorsement and transmitting the zero-knowledge proof to a blockchain node for inclusion within a data block among a hash-linked chain of data blocks (Abstract).  Hu conceals endorser node identities while preserving auditability so that attackers cannot reveal sensitive information such as a client’s preference on endorsers, trust level on different endorsers manifested through order of choice, geo-location, and the like (1:57-2:3)
Panwar et al. (U.S. Patent 11/323,489, hereinafter referred to as Panwar) discloses the auditability of monitoring processing involving law enforcement agencies and companies in order to determine if those agencies are going beyond the confines of a surveillance order (Abstract).  Zero-knowledge proofs are used to verify that the company is not over-requesting or over-sharing data obtained through the order (3:62-4:3).
Snow (U.S. Patent 11,276,056) discloses the use of contract identifiers in blockchains that uniquely identify a particular digital contract offered by a vendor or supplier (Abstract).  The use of the identifier allows the blockchain to only reference the contract without attaching the programming language defining the digital contract in the blockchain, thus reducing size (in bytes) and processing requirements (2:63-3:17).
Oberhauser et al. (U.S. Patent Publication 2021/0218720, hereinafter referred to as Oberhauser) discloses a secure custodial service for managing a digital asset (Abstract).  The method comprises receiving a first value for use in decrypting at least one attribute value, receiving the at least one attribute value in encrypted form, and storing, on at least one storage device, the first value and the at least one attributed value in encrypted form, wherein at least one attribute value has been encrypted using a second value and a public key associated with secure hardware, and the second value corresponds to the first value (Abstract).  A data management service of a user may send attribute values to a data management service of a counterparty. The counterparty may check that the attribute values have been attested to by a trusted party. For instance, the counterparty may check whether cryptographic proofs of the attribute values have been electronically signed by the trusted party (0028).
Hong et al. (KR 20210086433 A, hereinafter referred to as Hong) discloses a zero-knowledge proof-based certificate service method using a block chain network (Abstract).  User identity information is collected and user trap information generated using the user’s private key.  The information is checked for authenticity and if deemed authentic the authentication support server computes the user identity information and the user trap information included in the certificate registration request transaction using a commitment scheme and a certificate transaction including the user commitment is sent to a blockchain network to be registered.
Uchida et al. (JP 2021077941 A) is the underlying document establishing priority for WO 2021090764 A1 which was cited in the Office Action.
Ben-Reuven et al. (U.S. Patent Publication 2021/0119785, hereinafter referred to as Ben-Reuven) discloses a decentralized protocol for maintaining cryptographically proven multi-step referral networks (Abstract).  Tracking codes can be used for marketing-attributions and conversion tracking (0003) which can then be stored on a decentralized or distributed ledger such as blockchain (0004).  Referral tracking is enabled that does not require a web site to hold a secret code (0016) using zero knowledge proofs such as zkSNARKs (0029).
Hwang et al. (U.S. Patent Publication 2021/0044428, hereinafter referred to as Hwang) discloses a blockchain-based personal information management apparatus and method (Abstract).  The blockchain-based personal information management method includes recording, by a first server device, an encrypted value of personal information of a user and a hash value of the personal information in a blockchain, generating, by the first server device, a proof key to be used to generate a personal information proof of the personal information and a verification key to be used to verify the personal information proof based on the personal information, generating, by a blockchain-based personal information management apparatus, the personal information proof from values recorded in the blockchain using the proof key and a prestored prove function related to a zero-knowledge proof, and verifying, by a second server device, the personal information proof from the values recorded in the blockchain using the verification key and a prestored verify function related to the zero-knowledge proof (Abstract).  The method relies on zkSNARKs (0039) which may configure a specific function using a circuit composed of a single multiplication and multiple additions, and may create a common variable, that is, a common reference string (CRS), for a single function by configuring circuit data using a Rank-1 Constraint System (R1CS) and thereafter producing R1CS data in the form of a Quadratic Arithmetic Program (QAP) or Square Arithmetic Program (SAP) (0040).
Adjaz et al. (U.S. Patent Publication 2021/0019746, hereinafter referred to as Adjaz) discloses the processing of a transaction sent from a proof entity (Abstract).  Adjaz proposes using strong multifactor authentication of a user seeking to carry out a transaction that is universal, reliable and easy to implement (0011).  Using zero-knowledge proofs Adjaz can show that candidate authentication data and reference authentication data match (0017) which can be verified by a verification entity (0021).
Fukuchi et al. (JP 2021001991 A1) discloses an anonymous data management system capable of allowing external organizations to use personal information while minimizing the possibility of leakage of personal information (Abstract).  The anonymous data management system has an analysis processing server 100 that includes: a storage unit 101 that holds customer data 125 of financial institutions; and a processing unit 104. The processing unit 104 executes: a series of processing of transmitting a key generation request which includes an analytical processing function delivered from the verifier device to a key generation device to acquire a public key and a private key from a key generation device; a series of processing of generating analysis execution result by giving customer data 125 as an argument to the analytical processing function; a series of processing of generating a certificate based on the private key, the analytical processing function, analysis execution result, and the argument; and a series of processing of replying to the verifier device with the analytical processing function, the certificate, and the public key as verification information (Abstract).  Zero-knowledge proofs are used to establish that a party possesses secret knowledge without revealing the secret.
Kaizer et al. (U.S. Patent 10,721,060, hereinafter referred to as Kaizer) discloses techniques for DNS registry facilitated assignment of a DNS domain name registered to a registrant as a blockchain user address in a blockchain network (Abstract).  A blockchain directory is embodied by, or utilizes, a non-transitory computer executable blockchain name services program stored in a block of the blockchain. According to such embodiments, the blockchain name services program is a smart contract. In operation, the blockchain name services program may accept as input a command to assign a name to a specified blockchain address, along with a specified name, and may store a record of such assignment upon processing such command. Alternately, or in addition, blockchain directory may include or utilize a table of associations between names and blockchain addresses (9:35-56).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/           Senior Examiner, Art Unit 3685